 In the Matter of THE AMERICAN LAUNDRY MACHINERY COMPANYandUNITED ELECTRICAL, RADIO & MACHINE WORKERS OF AMERICA, C. I.O.Case No. C-0315.-Decided November 4, 1942Jurisdiction:laundry machinery manufacturing.Unfair Labor PracticesInterference, Restraint, and Coercion:Surveillance over union meetings and dis-tribution of union leaflets; expressions of disapproval of the union by super-visors.Discrimination:Discharge of four employees active in the union:RemedialOrders: reinstatement and back pay awarded; fact that one employeeordered reinstated with back pay was a member of the armed forces, held not toaffect respondent's obligation to pay him immediately the amount due him forthe period from the date of his discriminatory discharge to the date of his in-duction into the armed forces, even though he might become entitled to furtherback pay following his timely application for reinstatement upon his dischargefrom the armed forces.DECISIONANDORDEROn August 28, 1942, the Trial Examiner issued his Intermediate'Re-port in the above-entitled proceeding, finding that the respondent hadengaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and that it takecertain affirmative action as set forth in the copy of the IntermediateReport annexed hereto.Thereafter, the respondent filed exceptionsto the Intermediate Report and a brief in support of its exceptions.During the hearing, the respondent offered and the Trial Examinerrefused to admit in evidence copies of certain criminal convictions ofPeter Pilaroscio, one of the four employees involved in the proceeding.We are of the opinion that this ruling was improper, and it is herebyreversed.The evidence in question'i's hereby admitted in evidence andordered made a part of the record.The Board has considered the otherrulings made by the Trial Examiner at the hearing and finds that noprejudicial error was committed.These rulings are hereby affirmed.With its exceptions,- the respondent filed a motion that the recordbe reopened for-the purpose of taking additional evidence as to whetherthree of the four employees found by the Trial Examiner to have 'beendiscriminatorily discharged have since obtained substantially equiva-45 N. L. R. B., No. 57..V;'. ,355, . 356DIECISIONS OF NATIONAL LABOR RELATTONS `BOARDlent employment.Since no reason is given by the respondent for itsfailure to adduce this evidence at the hearing, and since the questionof substantially-equivalent employment is' in any event irrelevant indetermining whether reinstatement of the employees in question willeffectuate the policies of the Act,' the motion is hereby denied.Pursuant to notice, a hearing for the purpose of oral argument washeld before the Board at Washington, D. C., on October 15, 1942, atwhich the respondent and the Union were represented by counsel.TheBoard has considered the Intermediate Report, the respondent's ex-ceptions and brief, and the entire record in the case, and.hereby adoptsthe findings, conclusions, and recommendations made by the Trial-Examiner,with the exceptions and additions noted below :1.The Trial Examiner has found that Pilaroscio and Evancho werediscriminatorily discharged, thereby, in effect, rejecting ForemanHarry Smith's testimony that he discharged these two employees be-causethe respondent's plant was going into war production and he,therefore, decided to weed out the less desirable employees in March1942.The record shows, and we find, that prior to the middle of March1942, the respondent's plant was only partially engaged in war pro-duction.The respondent's production manager, Arthur Loclite, ad-mitted at the hearing that conversion of the plant to war productionwas taking place only "in a small way" in March 1942, although com-plete conversion was then "contemplated." In any event there is noshowing in the record that conversion of the respondent's plant to warproduction required any lay-offs at all, whether in March or thereafter.On the contrary, it appears from the record that Pilaroscio, who hadvoluntarily left his job with'the respondent on February 26, 1942, wasrehired by Foreman Smith on March 9, 2 days before his discharge.We are therefore of the opinion, and we find, that conversion of therespondent's plant to war production was not the reason for the dis-charge of Pilaroscio'and Evancho.2.The Trial Examiner liasJ'found, contrary'to Foreman Smith'sdenial, that Smith knew of Pilaroscio's and Evancho's union affiliationat the time these employees were discharged. It is admitted thatemployee Russell Tubiola at one time told Foreman Smith that Pila-roscio and Evancho wereunionmembers and at the same time askedSmith if it was necessary for Tubiola to join the Union in order towork at the respondent's plant.Smith, however, testified that Tubiolavolunteered this information some time after Pilaroscio and Evanchohad been discharged.Tubiola, on the other hand, testified, we find,that he had become a union member before Pilaroscio and Evancho-'Phelps Dodge Corp.v.National Labor Relations Board,313.U. S. 177;Matter ofPhelps Dodge CorporationandInternational Union of Mine,Mill and Smelter Workers,Local No. 30,35 N L R. B. 418;Matter of Ford Motor CompanyandInternationalUnion, United Automobile Workers of America, Local Union No.20,31 N. L.R. B. 994. THE AMERICAN LAUNDRY MACHINERY COMPANY357were discharged,2 and we believe it entirely unlikely that he wouldhave waited until after joining the Union to ask his foreman whetherit,was necessary for him to join in order to continue working at therespondent's plant.,We, therefore, reject Smith's testimony and find',thatTubiola informed Smith of Pilaroscio's and Evancho's unionmembership prior to the discharge of these two employees.3.The Trial Examiner has found that the respondent had knowl-edge of the union affiliation and activity of employees Massare andAlati.Foremen Denny and Converse did not deny at the hearingthat they were aware of the union affiliation of Massare and Alati atthe time these employees were discharged.Massare testified withoutcontradiction, and we find, that on March 9, 1942, he placed ap-proximately 25 unsigned union cards in his locker at the respondent'splant and that these cards were missing on March 12, 1942, when heleft the plant after having been discharged.Alati testified withoutcontradiction, and we find, that on March 12, 1942, he placed 8 or 10signed union cards in his locker at the respondent's plant; thatshortly before his discharge on March 12, he heard that "the fore-men" were searching the lockers, and that he thereupon ran upstairsto his locker and removed the union cards ; that "to [his] knowledge"the lockers were searched by "a foreman or someone else for theCompany" on March 12; and that the respondent has a master keyto all the lockers.No attempt was made 'by the respondent to denyor explain this testimony in any way, although it obviously laywithin its power to show whether or not any representative of man-agement had a key to the lockers in question and, if so, to have anysuch representative deny the testimony given by Massare and Alatiif it was untrue.We, therefore, find that on March 12, 1942, justprior to -the, discharge of Massare and, Alati, a foreman or someother representative or agent of the respondent made a search of its em-ployees' lockers and that the union cards in Massare's locker weremissing after the search.We further find that, at the time Massareand Alati were discharged, the respondent knew generally of theunion activity among its employees, in which Massare and Alati weremost active participants, and that the respondent knew particularlyof Massare's union activity.4..We find that the respondent, by-discharging Pilaroscio, Evancho,Massare, and Alati, discriminated in regard to their hire and tenureof employment, thereby discouraging membership in the Union, andinterfering with, restraining, and coercing its employees in the ex-ercise of the rights guaranteed in Section 7 of the Act.2 Tubiola first testified that he joined the Union "about a week" after Pilaroscio andEvancho had joined, but it is clear from all his testimony that he had become a unionmember before the discharge of Pilaroscio and Evancho 358DECISIONS OF NATIONAL LABOR RELATIONS BOARD5.The Trial Examiner has recommended, in. part, that Pilarosciobe reinstated with back pay upon timely application by him follow-ing his'discharge from the armed forces of the United States.Therespondent contends that the Trial Examiner erred.both in excludingthe respondent's proffered evidence of. Pilaroscio's criminal convic-tions and in recommending. Pilaroscio's 'reinstatment, despite hiscriminal record.We have already reversed the Trial Examiner'sruling as to the admissibility of this evidence and have 'ordered itmade a part of the record.As we have heretobefore held, reinstate-ment of discriminatorily discharged employees is normally necessaryin order to effectuate the purposes of the Act.8We do not believethat Pilaroscio's convictions warrant our - withholding the remedynormally applicable in such cases. In accordance with the TrialExaminer's recommendation, we shall order Pilaroscio's' reinstate-ment with back pay .4ORDERUpon the entire record in the.case, and pursuant to Section 10 (c)of 'the National Labor Relations Act, the National Labor RelationsBoard hereby, orders that the respondent, The American LaundryMachinery Company, Rochester, New York, and its officers, agents,successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in United Electrical, Radio & Ma-,chineWorkers of America, C. - I. 0., or in any other labor organi-zation of its employees by discharging or refusing to reinstate anyof its employees or in any other manner discriminating with regardto their hire and tenure of employment or any term or condition ofemployment ; .--(b) In any other manner interfering with, restraining, or coerc-,ing its employees in the exercise of the right to self-organization, toform, join, °or assist labor organizations, to bargain collectivelythrough representatives of their own choosing, and to engage inconcerted activities for the purpose of collective bargaining or,other mutual aid, or protection, as guaranteed in Section 7 of: the Act.-'Take the following affirmative action, which the Board finds willeffectuate the policies of the Act :-(a) Offer to Stephen Evancho, Edward Massare, and Nunzio Alatiimmediate and full reinstatement to their former or substantially,7See cases,cited in footnote 1, above.%4 The fact that Pilaroscio may, under our Order, become entitled to further back pay,following his timely application for reinstatement upon his discharge from .the armed.forces of the United States shall not be regarded as affecting the respondent's obligationto pay him immediately whatever amount is due him for the period from the date of his-discriminatory discharge to the date of his induction into the armed forces of the United,States. THE AMERICAN LAUNDRY MACHINERY COMPANY359:equivalent positions, without prejudice to their seniority and otherrights and privileges ;(b),Make whole Stephen Evancho, Edward Massare, and NunzioAlati for any loss of pay they may have suffered because of the respond-ent's' discrimination- against them, by payment to each of them of asum of money equal to the amount 'which he would normally have'earned as wage's during the period from the date of his discrimina-tory discharge to the date of the respondent's offer of reinstatement,less his net earnings, during that period;..(c)Offer to Peter Pilaroscio reinstatement to` his former or a -sub-stantially equivalent position, without prejudice to his seniority andother rights and privileges, as set forth in the section of the Inter-mediate Report entitled "The Remedy";(d)Make whole Peter Pilaroscio for any loss of pay suffered byhim because of the respondent's discrimination against him, by pay-`ment . to him of a sum of money equal to the amount which, he nor-,mally would have earned as wages during the periods set forth inthe section of, the Intermediate Report entitled "The Remedy," lesshis net earnings during those periods;(e)Post immediately in conspicuous places throughout its plant,and maintain for 'a period of at least 'sixty (60) consecutive daysfrom the,date of posting, notices to its employees stating: (1) thatthe respondent will not engage in the conduct- from which it is or-dered to cease and desist i)a paragraphs 1 (a) and (b) of this Order;(2) that the respondent will take the affirmative action set forth inparagraphs 2 (a), (b'), (c); and (d) of this Order; and (3) that therespondent's employees are free to become and remain members ofUnited Electrical, Radio & Machine Workers of America, C. I. O.,and that the, respondent will not discriminate against any employeebecause of membership in or activity on behalf of that organization;(f)Notify the Regional Director for the ,Third Region in writ-ing, within ten. (10) days from the date of this Order, what steps therespondent has taken to comply herewith.Mx. GERAiiD D: REILLY took no part in 'the consideration of theabove Decision and Order.INTERMEDIATE REPORTMr. Francis V. ColeandMr. Peter J. Crotty,for. the Board.Mr. John D. Sullivan, Mr. Charles D. Mercer,andMr. Charles S. Wilcox,ofRochester, N. Y., for the respondent.Mr. George Hoffenberg,of Rochester, N. Y. for the Union. 360DECISIONS OF NATIONAL LABOR RELATIONS BOARDSTATEMENT OF THE CASEUpon a second amended charge duly filed on May 15, 1942, by United Electrical;Radio & Machine Workers of America, C. I. 0., herein called the Union, theNational Labor Relations Board, herein ' called the Board, by the RegionalDirector for the Third Region (Buffalo, New York), issued its complaint, datedJune 29, 1942, against The American Laundry Machinery Company, herein calledthe respondent,. alleging that the respondent had engaged in and was engagingin unfair labor practices affecting commerce, within the meaning of Section 8(1) and (3) and Section 2 (6) and (7) of the National Labor Relations Act,49 Stat. 449, herein called the Act.Copies of the complaint, together withnotice of hearing thereon, were duly served upon the respondent and the Union.The respondent thereafter filed its answer, dated July 10, 1942, denying thatit had committed any unfair labor practices.During the course of the hearing,the respondent, pursuant to motion granted without objection, filed its amendedanswer, dated July 20, 1942, denying that it had committed any unfair laborpractices and setting up certain affirmative, defenses to the allegations of thecomplaint.With respect to the unfair labor practices, the complaint alleged, in substance,that the respondent: (1) on March 11, 1942, discharged Peter Pilaroscio andStephen Evancho, and on March 12, 1942, discharged Nunzio Alati and EdwardMassare, and thereafter refused to' reinstate them because of their member-ship in, and concerted activities on, behalf of, the Union; (2) from March 1,1942, to the date of the complaint, by its officers, agents, and servants, (a)ings,and (c) interfered with the distribution of union literature on publicproperty; and (3) by these acts interfered with, restrained, and coerced itsemployees in the exercise of rights guaranteed in Section 7 of the Act.Pursuant to notice, a hearing was held at Rochester, New York, from July16 through 21, 1942, before the undersigned, Josef L Hektoen, the Trial Exam-iner duly designated by the Chief Trial Examiner.The Board, the respondent,and the Union were represented by counsel and participated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing upon the issues was afforded all parties.At theclose of the Board's case and at the-close of the hearing, the-motions of,counselfor the Board to conform the pleadings to the proofin formal matters wereallowed by the undersigned.At the` close of the Board's case and at the closeof the hearing, counsel, for the respondent moved to dismiss the complaint inits entirety.The former motion was denied by the undersigned and rulingon the latter motion was reserved by him ; it is hereby denied.At the closeof the hearing, the parties waived oral argument; counsel for the respondentsubsequently filed a brief with the undersigned.Upon the entire record in the case, and from his observation of the witnesses,the undersigned makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTThe respondent, The American Laundry Machinery Company, Rochester,New York, is an Ohio corporation authorized to do business in the State of NewYork.Itmaintains a plant in Rochester, New York, whereit 'is engaged inthe production and sale of military, naval, and laundry machinery and equip-ment.In the calendar year 1941, it used rawmaterialsto the approximatevalueof $3,500,000, of which approximately 75 percent were shipped to it from' -THE AMERICAN LAUNDRY MACHINERY COMPANY361points outside the State of New York.In the same period, it manufacturedproducts to the approximate value of $9,500,000,of which approximately 75percent were shipped by it to points outside the State of New York.Therespondent admits that it is engaged in commerce within the meaning of the Act 1II.THE ORGANIZATION INVOLVEDUnited"Electrical;-Radio & MachineWorkers of America, is a labor organiza-tion affiliatedwith the Congress of Industrial Organizations.Itadmits tomembership employees of the respondent.III.THE UNFAIR LABOR PRACTICESA. Chronology of events; interference,restraint,and coercionEarly in 1942,employees in the respondent's foundry discussed the possibilityof unionization.In January or February employee Edward Massare asked hisbrother-in-law, Joseph Cerulli, a Congress of Industrial Organizations repre-sentative,to assist them in their efforts toward organization.Following hisadvice,Massare interested employees Nunzio Alati and Peter Pilaroscio in theproject.On March 7 they met with Cerulli and Walter Wofford, a unionrepresentative,signed applications for membership in the Union,and receivedblank application cards for the signatures of fellow employees.Massare andAlati brought their' 'cards'into the plant on March 9 and stored them in theirlockers.Beginning that day, Massare talked to a number of 'employees aboutjoining the Union.He'obtained no applications for membership.Alati, however,obtained 8 or 10 written applications on March 9.Pilaroscio obtained the appli-cation of Stephen Evancho on the same day.On March 11 and 12 theemploymentof the four named employees was termi-nated by the respondent.During the last half of March counsel for the Unioncorresponded with the respondent and its counsel.Representatives of the Union,as well as Massare and'Alati,met with officials of the respondent in vain effortsto obtain their reinstatement.On the morning of March 12 the Union distributed leaflets outside the plantannouncing a meeting for that evening at a union hall in Rochester.Wofford,who was active in doing so, testified,without contradiction,and the undersignedfinds, that Foreman Smith2and a plant watchman,who were standing inside theentrance,stopped eight or nine employees who had been given leaflets,talked tothem, and were handed their leaflets by these employees.The Union thereafterdistributed leaflets outside the plant about once a week. It is undenied thaton at least one other occasion Foreman George R Smith and General ForemanCornelius Denny,stood in the yard of..the plant observing those employees whoaccepted'leaflets as they`arrived for work.Several Board witnesses testified without contradiction, and the undersignedfinds, that Foundry Foreman William J. Converse and Foreman Denny appearedat and loitered outside the meetiiig place of the Union's meetings of March 12,17, 24, and 313 They left the scene of the March 31 meeting,upon request ofCerulli.It is also undenied,and the undersigned finds, that Production ManagerArthur Lochte while driving in his car paused briefly outside the March 121These findings are based on a stipulation entered into between the Board and therespondent.-2The respondent employed two foremen named Smith., harry S Smith was a foremanon the night shift and George R Smith a foreman on the day shift. The record fails toshow which of these two foremen was the individual present on this occasion.,8Converse testified that he was motivated by his own curiosity and that, being of aninquisitive nature, he"went down,just to see what was all taking place." 362DECISIONS OF NATIONAL'LABOR-RELATIONS' BOARDmeeting, and- that' Foreman Denny, `continuing his interest' in the weekly meet-ifigs.of the Union; was observed outside its new gathering placeilas' late as' thetime of its July 13 or 14 meeting.'jEmployee Benetto Valenti testified without contradiction, and the undersignedfinds, that on the day following the Union meeting of March 24, outside of whichForeman Converse had been present; the latter told Valenti in the plant, "Youought'to be ashamed of yourself, go to a Union meeting."Valenti replied thathe had nothing of which to be ashamed.,At its meeting of May 5 those present resolved that members of the Union there-after wear buttons in the plant.Beginning May 6 they did so' Several Boardwitnesses testifiedwithout contradiction, and the undersigned finds, that onMay 6, Foremen Denny and Converse and Acting Foreman Bruno Konorowski, Jr.,who were passing out "I AM' AN AMERICAN" buttons to the employees in,theplant, avoided giving such buttons'to those who wore union buttons:EmployeeJoseph Bianchi protested to Konorowski who replied, "You got your button."Some of the union members then protested ,the discrimination to Foundry Man-ager Hanley.The latter through Edward Seiser, his assistant, caused themto receive the buttons withheld from them by the foremen. On the same dayDenny asked employee Anthony Alati, brother of Nunzio, "What is the idea ofwearing your button?"Alati replied that it was necessary for, their welfarethat the employees organize.Denny thereupon told Alati, "- you, brother, it isyour bread and butter you are going to lose.",,-On May,8 Production Manager Lochte sent for employee Bianchi, who had dis-tributed leaflets for the Union outside the plant that morning.He asked Bianchi"if it was all right" for him to pass out leaflets at a plant engaged in war pro-duction.Bianchi replied that he thought his doing,so, was not objectionable.Lochte then told him that he merely wished to see that Bianchi avoided trouble.'Late in May or early June, Foreman Converse asked employee Leonard Schief-flin,who had been present at what was apparently a sparsely attended unionmeeting the night before, how it came out, adding, "Gee, you had a big crowddown there, didn't you?"He thereupon, according to Schieffiin, gave him"the ha-ha."'-On July 11 Foreman Bruno Konorowski, Sr., advised employee Peter Harris,a union member who wore his button in the plant, "`Don't join, up., It,won't getyou nowhere."'The undersigned finds that by the surveillance.of union meetings and by the anti;union acts and statements of,supervisors and foremen, the respondent has inter-fered with, restrained, and coerced its employees in the exercise of rights, guar-anteed in Section 7 of the Act.,B. The discriminatory discharges's-1.Pilaroscio and Evancho'Peter Pilaroscio and Stephen Evancho worked as, laborers on the night shiftunder Foreman Harry Smith. Both were dismissed from their employment onMarch 11.On that afternoon Smith told Evancho that he was being laid off, gave' Beginning March 13 a few union members had worn buttons in'the'plant.'' -5These findings are based on the uncontradicted testimony of Bianchi.9 This finding is based on, the uncontradicted testimony of Schiefflin.7 This finding is based on the uncontradicted testimony of Harris.Although the recordis not clear on this point, their conversation evidently began by Harris' 'complaining ofthe small 'pay'he was receiving from the respondent, Konorowski's remark being in reply.'s The record indicates that it is the respondent's policy never to discharge but to lay-offits employees: ' The, respondent's answer alleged ithat the four employees alleged in'the THE 'AMERICAN' I AUNDRY MACHINERY COMPANY'363him his wages to date,' and promised to call him when a job was available.Evancho did not hear from Smith.About .a month later. Evancho went-to theplant to see Smith about the possibility of being reemployed.Evancho testifiedthat he opened the conversation by saying hello to Smith-and that the latterthereupon asked why Evancho "had signed a union application card," 10 and thatwhen Evancho explained that he had done, so at Pilaroscio's request and becausehe-thought it the best thing to do, Smith asked, "What does Pete think, he isgoing to run the place after he came in here?"He nevertheless promised to;,peak to Hanley about a job for Evancho. The latter did not thereafter hearfrom the respondent.Smith testified that both Pilaroscio and Evancho were in the habit of ex-cessive talking in the plant and that he had warned the former not to "gangup" on two occasions about a month before his discharge,and the latter a weekbefore.He also testified that he decided to weed out the less desirable em-ployees in March because the plant was going into production on war orders,"and that he therefore chose to dispense with Pilaroscio and Evancho.Pilaros-cio had quit his job on February 26- but was rehired by Smith on March 9,2 days before he was dismissed.Russell Tubiola testified that on one occasion he was sent by Foreman HarrySmith to find Pilaroscio and found him asleep in the lavatory.12Tubiola placedthis occasion-as the Friday before the discharge of Pilaroscio.Since therecord establishes that Pilaroscio was not working at the plant at that time theundersigned does not credit this testimony.In any event,the record fails toshow that Tubiola reported this incident to Smith or that the incident playedany part in .the discharge of Pilaroscio.Smith testified that he was not aware of the two employees'union member-ship when he dismissed them.It is obvious from Evancho's conversation withSmith upon the occasion of Evancho's seeking reemployment that Smith knewof Evancho's union membership at the time of Evancho's discharge.Imme-diately upon engaging in conversation with Evancho, Smith asked him whyhe had joined the Union. It is clear that Smith foresaw the purpose ofEvancho's visit and intended by his question to indicate that his previous dis-charge was based upon his union membership and further, that such member-ship constituted.,an obstacle to favorable action by the respondent on hisanticipated application for reinstatement.Accordingly, the undersigned doesnot credit,Smith's testimony that he was unaware of Evancho'union affili-ationat the timeof his discharge.complaint to have been discriminatorily discharged were in fact merely"suspended."The respondent'sbrief,however,refers to the separations of these employees as dis-charges.In view ofthe fact thatthe employees were all paid in full as of the date oftheir discharges and that the respondent at no time made them an offer of reemployment,the undersigned finds that the four employees were in fact discharged.0On this occasion Evancho received his pay in full for the period to and including theday of his discharge.Ordinarily employees did not receive their pay until the weekfollowing the completion of their work week.-i0Evancho's testimony concerning this incident was as follows :Q. Then did you ask him a question;how did theconversation start?A.He started it off.Q.What didhe say, again?A.He said "I don't know why you done that."Q.'Done what?A Signed up the. Union card.His testimony as to this incident was uncontradicted,and is credited by the undersigned.11 Civilianproduction did not cease until June1, 1942.Pilaroscio was in the armed forces of the United States and did not testify. 364DECISIONS OF NATIONAL LABOR RELATIONS BOARDSmith stated that Pilaroscio and Evancho were associated in purported ex-cessive conversation in the plant.The undersigned has found that Smith wasaware of Evancho's union membership.Under these circumstances,it is un-likely that Smith was not also aware of Pilaroscio's union membership atthe time he discharged him. The undersigned finds that he had suchknowledge.It is impossible-to' reconcile Smith's statement- that he dischargedEvanchoand Pilaroscio for excessive talking in the plant with his failure to mentionsuch conduct to either of them at the time of their discharges.In all of the circumstances revealed by the record, the contradictory, incon-sistent,"and unconvincing testimony of Smith and Tubiola,and the credibletestimony of Evancho, the undersigned is convinced that the respondent merelysought to cloak its motive in discharging Pilaroscio and Evancho by obfusca-tory and manufactured excuses, its real reason for doing so being its desireto rid itself of them because of their union affiliation.He so finds"2.Massare and Alati'FEdward Massare and Nunzio Alati first worked as yard laborers underForeman George Smith and were subsequently transferred to the foundryunder Foreman Converse.Both received a series of increases in pay from 50cents per hour to 75 'cents which they werel'earning when'dismissed,,-the lastbeing a 5 cent increase granted them on February 4, 1942.On March 12 Converse gave Massare his pay in full,and according to thelatter, said,"I 'am sorry,Ihave got to let you go . . . I have got ordersfrom [Hanley]."Converse testified that he told Massare that he "would haveto give him a vacation"on account of the change-over to war production, andthat he did not tell him that his "real" reason'for letting him go was his ex-cessive talking in the plant because he thought that Massare would apply forwork "within a month or so" and "promise to do better."Converse was nota convincing witness.He testified that the respondent did not give the em-ployees a mid-morning lunch period. Several other witnesses,including GuyLiberatore,who testified for the respondent,testified that it was an establishedcustom in the foundry for the employees to take a short mid-morning lunchperiod:Converse cannot have been ignorant thereof.The undersigned findsthat the conversation took place as testified to by Massare.Alati testified and the undersigned finds that on the same afternoon ForemanDenny told him, whom he paid off in full,"I don't want you to have any hardfeelings againstme, but I got orders to fire you." '4According to Denny,Hanley and he had discussed"what was to be done about conditions in the" The fact that Pilaroscio did not' appear-' and testify' at the hearing is not a fbar togranting him relief under the Act.. The proceeding by the Act is not for adjudication ofprivate rights.-"It has few of theindioiaof a private litigation and watches its require-ment for the presence in it of any private party other than the employer charged with anunfair labor practice.The Board acts in a public capacity to give effect to the declaredpolicy of the Act to eliminate and prevent obstructions to interstate commerce by encour-agingcollective bargaining-The immediate object of the proceeding is to prevent unfairlabor practices which, as reviewed in 5, 7, 8, are practices tending to thwart the declaredpolicy of the Act "National Licorice Company v. N. L.If.B., 309 U. S. 350, 362.If, as in this case, the record sustains the allegations of unlawful discrimination againsta discharged employee, his testimony is nota sine qua nonof relief under the Act.Matter of Atlanta Flour and Grain Company, Inc., etc,41 N L R B. 40914Denny at first testified that after a conference with Hanley, he paid off Alati andtold hum he was through. Subsequently, Denny testified that he told Alati that 'Alati wasgoing to have 2 or 3 weeks' vacation. In view of the contradictions in Denny's testi-mony the undersigned credits the testimony of Alati. THE AMERICAN LAUNDRY, MACHINERY COMPANY365shop" and Denny determined to discharge Alati. s Denny admitted that thecompany's change-over had little to do with the decision.As related above, Massare and Alati, and also, union representatives,there-after unsuccessfully sought reinstatement at the respondent's plant.Foreman George Smith testified that when Massare and Alati were laborersunder him they were lazy and unwilling workers.He admitted that he wouldnot retain incompetent employees on his crew,but did not explain why if theywere shirkers and soldiered on the job, he retained Massare for almost 4 yearsand Alatifor more than 3.16Foremen Denny and Converse testified that Massare and Alati talked a greatdeal in the foundry, particularly during the period just before they were dis-charged. -Various witnesses for the respondent testified to the;same effect,adding that they also spent too much time in the wash room, took too longfor luncheon, reported late, were indifferent, talked "about the wrong things." 14and were generally disrupting influences in the plant.Records substantiatingsuch alleged breaches of proper conduct were not produced by the respondentnor does the record indicate any specific reprimand by the respondent for them.Lochte, in charge of production, testified respectingMassare's productionrecord for the week before his discharge.Asked by counsel for the respondentwhether the record was above or below average, Lochte answered, "Well, fortheweek it might be below."Lochte testified that production records ofMassare's work were kept by the respondent.The respondent produced noother records thereof, however. and no records of production of employees inpositions comparable to that of MassareMassare admitted that he engaged inconversationswith other employees during working hours but denied thatthese-conversations interfered with production, in any way.The record es-' tablishes that the respondent permitted its employees to engage in conversationprovided they did not thereby interfere with production. In view of the re-spondent's failure to produce any records demonstrating that Massare's produc-tion contrasted unfavorably with that of other workers or with his own pastperformance,the undersigned credits Massare's testimony..As related above, Massare and Alati were the outstanding proponents of theUnion,the former having first taken steps in organizing the plant by consultingCerulli and enlisting the aid of Alati and Pilaroscio to that end, and Alati hav-ing secured a number of union membership applications 3 days before his dis-charge.It is clear, and the undersigned finds, that under the circumstancesrevealed by the record,the respondent had knowledge of their union affiliationand activity.The record indicates that talking was common in the plant and was notobjected to by the respondent if it did not interfere with production.Therespondent adduced noevidencethat the alleged activities of Massare andAlati were reflected in unfavorable production records.As found above,both Massare and Alati received pay increases over extendedperiods of employment.Neither was ever warned that his talking in the plantwas looked upon with disfavor by the respondent,nor that it would result indisciplinary actionNor was the subject mentioned on the occasion of thedischarge of either.As found above,the respondent's supervisors engaged in15Denny also testified that Alati was"the last man in [his gang],"and that this alsoinfluenced him in Alati's discharge.On cross-examination by counsel for the Board, how-ever,Denny admitted that he was not sure of the accuracy of this statement.16 Alati was"layed-off-no work!'for about a year during this period11This quotation is from the testimony of Edward Vieira who further testified that hetalked"quite a little" also,and added,"Idon'twork against, the. company I work for." i366IYECISIONS OF NATIONAL LABOR RELATIONS' BOARDanti-unionficonduct. ,Upon the whole record the undersigned is convinced and,finds that the respondent did not in fact discharge Massare and Alati for inter-fering with production, but merely used such alleged interference in retrospectivejustification. thereof, its actual motive for doing so being their union mem-bership and the respondent's determination to drive the Union out of the plantand eliminate its attendant organizational threat.The undersigned finds that the respondent has discriminated in regard to hireand tenure of employment of Pilaroscio, Evancho, Massare, and Alati therebydiscouraging membership in the Union.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEI41The undersigned finds that the activities of the respondent set forth in Sec-tion III above, occurring in connection with the operations of the respondentdescribed in Section I. above, have a close; "intimate, and substantial relationto trade, traffic, and commerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce and the free flow ofcommerce.V.THE REMEDYSince it has been found that the respondent has engaged in and is engagingin certain unfair labor practices, it will be recommended that it cease and de-sist therefrom and take certain affirmative action designed to effectuate thepolicies of the Act.It has been found that the respondent discharged and thereafter refused toreinstate Peter Pilaroscio, Stephen Evancho, Edward Massare, and NunzioAlati for the reason that they joined a labor organization and engaged in con-certed activities on its behalf. It will therefore be recommended that the re-spondent offer Evancho, Massare, and Alati immediate and full reinstatementto their former or substantially equivalent positions, without prejudice to theirseniority, and- other rights and privileges. It will be further recommended thatthe respondent make them 'whole for any loss of pay they may have sufferedby reason of its discrimination against them 18 by payment to each of them asum of money equal to the amount each would normally have earned,as wages'from the date of the respondent's discrimination against him to the date' ofthe offer of reinstatement, less the net earnings 10 of each during that period.Peter Pilaroscio was inducted into the armed forces of the United Statesin April, 1942. It will be recommended that the respondent,, upon applicationby him within forty (40) days of his discharge from said armed forces, offer18 The respondent adduced evidence thatMassare andAlati had obtained other employ-,,ment at higher wages than then received from the respondent since their discharges. Suchevidence is irrelevant "to considerations decisive of the question whether reinstatementeffectuates the policies of the Act."Matter ofFord Motor Company,31 N. L. R B. 994.No evidence was introduced as to the other conditions of employment under which Massareand Alati entered upon their new work.The record fails to establish that they received"substantially equivalent employment."Accordingly, the usual remedy recommended asto back pay is unaffected.19By "net earnings"ismeant earnings less expenses,such as fortransportation, room,and board, incurred by an employee in connection with obtaining work and working else-where than for the respondent, which would not have been incurred but for the unlawfuldiscrimination and the consequent necessity of his seeking employment elsewhere.SeeMatter ofCrossett Lumber CompanyandUnited Brotherhood of Carpenters and Joiners of.America, Lumberand SesvmillWorkers Union, Local2590, 8 N. L. R. B. 440.Monies re-ceived for work performed upon Federal, State, county,municipal,or other work-reliefprojectsshallbe consideredas earnings.SeeRepublic Steel Corporationv.National LaborRelations Board,311U. S. 7.,_ THE AMERICAN LAUNDRY.- MACHINERY COMPANY_367Pilaroscio full reinstatement to his former or substantially' equivalent position,without prejudice to his seniority and other rights and privileges. It will befurther recommended that the respondent make him whole for any loss ofpay he may have suffered. by reason of its discrimination against him bypayment to him of a sum of money equal to the amount he would normallyhave earned as wages from the date of the respondent's discrimination againsthim to the date of his induction, and from the date five .(5) days after histimely application for reinstatement to the date of the respondent's offer there-of, less his net earnings 20 during these periods.Upon the foregoing findings of fact, and upon the entire record in the case,the undersigned makes the following :,;'CONCLUSIONS OF LAW1.United Electrical, Radio & Machine Workers of America, C. I. 0., is a la-bor organization, within the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the hire and tenure of employment byPeter Pilaroscio, Stephen Evancho, Edward Massare, and Nunzio Alati, therebydiscouragingmembership in United Electrical, Radio & Machine Workersof America, C. I. 0., the respondent has engaged in and is engaging in unfairlabor practices, within the meaning of Section 8 (3) of the Act.-3.By interfering with, restraining, and coercing its employees in the-exer-cise of rights guaranteed in Section 7 of the Act, the respondent has engagedin and is engaging in unfair labor practices, within the meaning of Section 8 (1)of the Act.4.The aforesaid unfair labor--practices are unfair labor practices affectingcommerce within the meaning of Section 2 (6) and (7) of the Act.RECOMMENDATIONSUpon the basis of the foregoing findings of fact and conclusions of law, theundersigned recommends that, the respondent, The American Laundry Machin-ery Company, Rochester, New York, its officers, agents, successors, and assignsshall :1.Cease and desist from :(a)Discouraging membership in United Electrical, Radio & ,Machine Work-(ers-ofAmerica, C. I. 0., or any other labor organization of its employees, bydischarging,, refusing to reinstate, or in any other manner discriminating inregard to the hire and tenure of employment or any term or condition of em-ployment of its employees ;(b) In any other manner interfering with, restraining, or coercing its em-ployees in the exercise of the right to self-organization, to form, join, or assistlabor organizations, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for We -purposes of col-lective bargaining or other mutual aid or protection, as guaranteed in Section7 of the National Labor Relations Act.2.Take the following affirmative action which the undersigned finds willeffectuate the policies of the Act :(a)Offer to Stephen Evancho, Edward Massare, and Nunzio Alati immediateand full reinstatement to their former or substantially equivalent positions,without prejudice to their seniority and other rights and privileges ; upon timelyapplication by Peter Pilaroscio, as set forth in the Section entitled "The Remedy"20 Seefootnote 19,supra. 3681DECISIONS OF NATIONAL LABOR -RELATIONS BOARDabove, offer to him immediate and full reinstatement to his former or substan-tially equivalent position,without prejudice to his seniority and other rights andprivileges ;(b)Make whole,in the manner set forth in the Section entitled "The Remedy"above, Peter Pilaroscio, Stephen Evancho, Edward Massare, and Nunzio Alatifor any loss of pay they may have suffered,or may hereafter suffer, by reasonof the respondent's discrimination again them,by payment to them of a sum ofmoney equal to the amount each would normally have earned as wages butfor such discrimination,less the net earnings 21 of each during that period;.(c)Post immediately in conspicuous places,throughout,its plant, and maintainfor a period of at least sixty(60) consecutive days from the date of posting,notices to its employees stating(1) that the respondent will not engage in theconduct from which it is recommended that it cease and desist in paragraphs1 (a) and (b) hereof; (2) that it will take the affirmative action set forth inparagraphs 2 (a) and(b) hereof; and(3) that the respondent's employees arefree to become and remain members of United Electrical,Radio & MachineWorkers of America, C. I. 0., and that the respondent will not discriminateagainst any of its employees because of membership in or activity, on behalfof that organization ;(d)Notify the Regional Director for the Third Region in writing withintwenty (20) days of the receipt of this Intermediate Report' what steps therespondent has taken to comply herewith.It is further recommended that unless on or beforetwenty(20) days from thedate of the receipt of this Intermediate Report, the respondent notifies saidRegional Director in writing that it will comply,with the foregoing recommenda-tions, the National Labor Relations Board-issue an order requiring the respond-dent to take the action aforesaid.As provided in Section 33 of Article II of the Rules and Regulations of theNational Labor Relations Board, Series 2-as amended-any party may withinthirty"'(30)' days from the date of the entry of the order transferring the caseto'the'Board, pursuant to Section 32 of Article II of said Rules and Regulations,file" with `the Board, Shoreham Building, Washington, D. C., an original and fourcopies of a statement in writing setting forth such exceptions to the Inter-mediate Report or to any other part of the record or proceeding(includingrulings upon all motions or objections)as he relies upon,together with theoriginal and four copies of a brief in support thereof.As further provided insaid Section 33, should any party desire permission to argue orally before theBoard, request therefor must be made in writing to the Board within twenty(20) days after the date of the order transferring the case to the Board.Dated August 28, 1942.JOSEF,L. HEkiOEN,Trial Examiner.21 See footnote 19,supra.